          Case 4:06-cr-00043-DLC Document 125 Filed 04/09/21 Page 1 of 3
PROB 12A
DMT Rev 8-18

                    UNITED STATES DISTRICT COURT
                                         FOR
                             DISTRICT OF MONTANA
                         Report on Offender Under Supervision

Name of Offender: William Michael Newman                  Docket Number: 0977 4:06CR00043-001

Name of Sentencing Judicial Officer: THE HONORABLE SAM E. HADDON
                                     UNITED STATES DISTRICT JUDGE

Reassigned 11/13/2015:                  THE HONORABLE DANA L. CHRISTENSEN
                                        UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 12/28/2006

Original Offense: 18:2252A.F; ACTIVITIES RELATING TO MATERIAL CONSTITUTING OR
CONTAINING CHILD PORNOGRAPHY, 18:2252A.F; ACTIVITIES RELATING TO MATERIAL
CONSTITUTING OR CONTAINING CHILD PORNOGRAPHY

Original Sentence: 115 months custody, 60 months supervised release
Date of Revocation:   December 9, 2015
Revocation Sentence: 3 months Bureau of Prisons; 60 months Supervised Release
Date of Revocation:   April 1, 2016
Revocation Sentence: 5 months Bureau of Prisons; 60 months Supervised Release
Date of Revocation:   January 10, 2017
Revocation Sentence: 12 months Bureau of Prisons; 60 months Supervised Release
Date of Revocation:   November 8, 2018
Revocation Sentence: 6 months Bureau of Prisons; 60 months Supervised Release

Type of Supervision: Supervised Release                Date Supervision Commenced: 06/07/2019


                              NON-COMPLIANCE SUMMARY

Background

On 12/28/2006, the defendant appeared for sentencing before THE HONORABLE SAM E.
HADDON, UNITED STATES DISTRICT JUDGE, having pled guilty to the offenses of
18:2252A.F; ACTIVITIES RELATING TO MATERIAL CONSTITUTING OR CONTAINING
CHILD PORNOGRAPHY, 18:2252A.F; ACTIVITIES RELATING TO MATERIAL
CONSTITUTING OR CONTAINING CHILD PORNOGRAPHY. The offense involved the
defendant using a peer to peer file sharing network to view child pornography. The defendant
was originally sentenced to 115 months custody, followed by 60 months supervised release. The
defendant began his original term of supervised release on 02/09/2015.

The defendant had a revocation hearing on 12/09/2015 for violations of possessing sexually
explicit material and non-compliance with sex offender treatment. The defendant was sentenced
to three months custody followed by 60 months supervised release. The defendant began his
second term of supervised release on 02/12/2016.
        Case 4:06-cr-00043-DLC Document 125 Filed 04/09/21 Page 2 of 3
Report on Offender Under Supervision
Name of Offender: William Michael Newman
Page 2

The defendant had a revocation hearing on 04/01/2016 for violations of possessing sexually
explicit materials, possessing devices with access to the internet, non-compliance with sex
offender treatment, and non-compliance with substance abuse testing. The defendant was
sentenced to 5 months custody followed by 60 months supervised release. The defendant began
his third term of supervised release on 08/08/2016.

The defendant had a revocation hearing on 01/10/2017 for violations of consuming alcohol and
non-compliance with sex offender treatment. The defendant was sentenced to 12 months custody
followed by 60 months supervised release. The defendant began the fourth term of supervised
release on 01/05/2018.

On 11/8/2018, the defendant’s supervision was revoked due to the possession of unapproved
computers and the possession of sexually explicit material. The defendant was sentenced to 6
months custody followed by 60 months supervised release. The defendant began the current term
of supervised release on 6/7/2019.

The probation officer believes the offender has violated the following condition(s) of
supervision:

 Violation Number     Nature of Noncompliance
          1           Mandatory condition: You must not commit another federal, state, or
                      local crime.

                      On 3/12/2021, the defendant was arrested for Driving Under the
                      Influence of Alcohol, MCA 61-8-401(1)(a) ,[2nd]; and Driving a Motor
                      Vehicle While Privilege to do so is Suspended or Revoked, MCA 61-5-
                      212(1)(a)(i)[1]1. The case, TK-385-2021-1014, is pending in Flathead
                      County Justice Court with an Omnibus Hearing set for 5/11/2021. The
                      defendant admitted to the undersigned officer to driving while
                      intoxicated.

                      If convicted of the Driving Under the Influence of Alcohol, the defendant
                      could be sentenced up to 1 year in prison and a fine not to exceed $2,000.

                      If convicted of the Driving a Motor Vehicle While Privilege to do so is
                      Suspended or revoked, the defendant could be sentenced to 6 months
                      custody or a fine no to exceed $2,000.

          2           Special condition: You must abstain from the consumption of alcohol
                      and are prohibited from entering establishments where alcohol is the
                      primary item of sale.

                      On 3/12/2021, the defendant provided a PBT to the Montana Highway
                      Patrol which indicated he had a blood alcohol level of .181. The
                      defendant admitted to the undersigned officer to consuming tequila on
                      the night he was arrested.
        Case 4:06-cr-00043-DLC Document 125 Filed 04/09/21 Page 3 of 3
Report on Offender Under Supervision
Name of Offender: William Michael Newman
Page 3

U.S. Probation Officer Action:

The defendant contacted the undersigned officer the moment he was released from Flathead
County Jail and admitted to consuming alcohol and attempting to drive while intoxicated. The
defendant’s case is pending in Flathead County Justice Court. The defendant is enrolled in drug
and alcohol testing with Compliance Monitoring Systems in Kalispell and is working on his
sobriety with his current sex offender treatment provider. He will continue with random drug and
alcohol testing, treatment, and random home visits by the United States Probation Office will be
conducted to deter the defendant from consuming alcohol. The defendant understands any further
violations will be reported to the Court. It is recommended the Court allow the defendant to
continue his supervision with increased requirements.


 Reviewed                                          Respectfully Submitted

 By:                                               By:
       Derek Hart                                         Evin Hansen
       Supervising United States Probation                United States Probation Officer
       Officer
       Date: 04/08/2021                                   Date: 04/08/2021


                                       ORDER OF COURT

   Submit a Request for Modifying the Condition or Term of Supervision
   Submit a Request for Warrant or Summons

X Agrees with U.S. Probation Officer’s recommendation




                                                  Dana L Christensen
                                                  United States District Judge
                                                   April 9, 2021
                                                                         Date
